FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         March 2, 2021

                                                                         Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                            Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-6161

 JUSTIN LANE FOUST,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                        for the Western District of Oklahoma
                            (D.C. No. 5:18-CR-00011-F-1)
                       _________________________________

Howard A. Pincus, Assistant Federal Public Defender (and Virginia L. Grady, Federal
Public Defender, with him on the briefs), Denver, Colorado, for Defendant - Appellant.

Jessica L. Perry, Assistant United States Attorney (and Timothy J. Downing, United
States Attorney, with her on the brief), Oklahoma City, Oklahoma, for Plaintiff -
Appellee.
                         _________________________________

Before McHUGH, KELLY, and EID, Circuit Judges.
                  _________________________________

KELLY, Circuit Judge.
                        _________________________________

      Defendant-Appellant Justin Foust appeals from his conviction on six counts of

wire fraud, and one count each of aggravated identity theft and money laundering.

He was sentenced to 121 months’ imprisonment and three years’ supervised release.
Briefly, Mr. Foust’s company, Platinum Express, LLC, submitted false and

fraudulent invoices to its customer, Chesapeake Energy Corporation (“Chesapeake”).

Chesapeake identified more than $4.5 million that it had paid out on these invoices.

Mr. Foust did not deny that the invoices were improper and that Platinum Express

had not performed the work. But he denied that he had forged the signatures and

employee identification numbers of Chesapeake employees. A handwriting expert

testified otherwise regarding invoices associated with Chesapeake employee Bobby

Gene Putman.1 The jury convicted Mr. Foust on the wire-fraud and aggravated-

identity-theft counts associated with these invoices.

      On appeal, Mr. Foust argues that the district court abused its discretion by

allowing the handwriting expert to testify at trial. He contends that (1) the

government did not adequately show that the expert’s methodology was reliable and

(2) the handwriting expert used unreliable data in reaching his opinion. This court

has jurisdiction under 28 U.S.C. § 1291, and we affirm.



                                     Background

      Mr. Foust was a production foreman at Chesapeake where he operated oil and gas

wells. In 2011, he left Chesapeake to start Platinum Express, which performed water-

hauling services for oil and gas companies. Not long after forming, Platinum Express



      1
         Both the government and Mr. Foust use the spelling “Putnam” in their briefs,
but at trial his name was spelled “Putman.” 3 R. 85. We will use “Putman” in this
opinion.
                                           2
entered into a contract with Chesapeake. A few years later, Chesapeake employees

discovered the fraudulent invoices submitted by Platinum Express. Chesapeake began

investigating the matter and told Mr. Foust that it was going to exercise its contractual

right to examine Platinum Express’ computers and business records. But while

Chesapeake investigators were travelling to the Platinum Express office, Mr. Foust told

them that someone had broken into the office and stolen two computers. The

investigating sheriff’s deputy believed the break-in was staged by Mr. Foust. Chesapeake

decided to turn the investigation over to the FBI.

         When the FBI initially talked to Mr. Foust, he blamed the fraudulent invoices on

Mr. Lucas, Platinum Express’ general manager, and Ms. Lucas, the office manager.

However, the agents could not connect the Lucases to the fraudulent invoices, so they

determined that Mr. Foust was likely involved. The FBI learned, among other things,

that: Mr. Foust had access to and controlled the Platinum Express account; all of the

checks from Chesapeake were traced into the Platinum Express account and the Fousts

used that account for personal expenses; the Fousts received business profits; and Mr.

Foust was knowledgeable of Chesapeake’s practices due to his previous employment

there.

         Prior to trial, Mr. Foust requested a Daubert hearing to determine whether the

government’s handwriting expert, Arthur Linville, would be allowed to testify. Mr.

Linville is an experienced, board-certified forensic document examiner and was initially

retained by Chesapeake during its investigation. During the hearing he explained his

methodology, which consists of comparing the known writing with “exemplars of the

                                              3
suspect’s writing.” 2 R. 15. He looks for common characteristics between the exemplars

as well as any unexplained differences. When comparing exemplars, Mr. Linville

considers their “[q]uantity, quality and comparability.” Id. at 29. He first determines the

number of exemplars needed for a comparison, which depends on the range of variation

in an individual’s handwriting. He considers whether an exemplar was written “in the

normal course of business” and prefers “relatively contemporaneous” writings “within a

year or two” of each other. Id. at 28–29. However, Mr. Linville explained that the

necessary timing can vary noting that change in handwriting over time is “somewhat

overstated.” Id. at 43–44. Mr. Linville follows American Society for Testing and

Materials (“ASTM”) standards but conceded at the hearing that they are “pretty basic”

and not “hard-and-fast rules.” Id. at 57–59. Finally, he mentioned that studies have

found that forensic document examiners had a less than 1% error rate, while lay people

had a 6.5% error rate.

       While explaining his analysis of this case, Mr. Linville sorted the invoices by the

type of forgery, which included “cut and paste” forgeries and “freehand” forgeries. Id. at

18. The fraudulent invoices associated with another Chesapeake employee (Jeff Willis)

were cut-and-paste forgeries. Mr. Linville could not provide an opinion on these

forgeries and the jury ultimately hung on the counts associated with them. On the other

hand, the invoices with Bobby Gene Putman’s signatures were freehand forgeries. Mr.

Linville testified that the invoices with Mr. Putman’s signature “absolutely were not Mr.

Putman’s signature” but were written in the natural hand of the writer — i.e., the author

did not try to recreate the signature. Id. at 26–27. He was able to rule out the Lucases

                                             4
because of the different style of numbers and the quality of penmanship. As to Mr.

Foust, Mr. Linville compared the invoices to exemplars of Mr. Foust’s writing from

2002, 2011, and 2017. Mr. Linville opined that Mr. Foust forged Mr. Putman’s signature

because of similarities in pictorial appearance, skill, and other unique characteristics in

the numbers.

       Next, the district court laid out the standards it would apply under Rule 702 and

summarized Mr. Linville’s testimony. The court concluded that Mr. Linville was using

an accepted methodology and reliably applied the methodology to the facts of the case.

Although the court noted that handwriting comparison looks like “black magic” to the

“untrained eye,” it was still able to look at the samples and determine whether there were

facts supporting Mr. Linville’s opinion. Id. at 70–71. Therefore, the court concluded that

Mr. Linville’s testimony was admissible.



                                        Discussion

       We review the district court’s application of Rule 702 and Daubert for abuse

of discretion. Etherton v. Owners Ins. Co., 829 F.3d 1209, 1216 (10th Cir. 2016).

We give the district court substantial deference, reversing only when its ruling was

“arbitrary, capricious, whimsical or manifestly unreasonable” or when it made “a

clear error of judgment or exceeded the bounds of permissible choice in the

circumstances.” Id. (quoting Dodge v. Cotter Corp., 328 F.3d 1212, 1223 (10th Cir.

2003)). The district court’s discretion extends to both how it assessed the expert’s



                                              5
reliability as well as its “ultimate determination of reliability.” Id. (quoting Goebel

v. Denver & Rio Grande W. R.R. Co., 346 F.3d 987, 990 (10th Cir. 2003)).

      Federal Rule of Evidence 702 requires federal courts to ensure that expert

testimony “is not only relevant, but reliable.” Daubert v. Merrell Dow Pharms., Inc.,

509 U.S. 579, 589 (1993). A district court first determines whether the witness has

the requisite “knowledge, skill, experience, training, or education” to provide an

expert opinion. Fed. R. Evid. 702; United States v. Nacchio, 555 F.3d 1234, 1241

(10th Cir. 2009). Next, it “determine[s] whether the expert’s opinion is reliable by

assessing the underlying reasoning and methodology.” Nacchio, 555 F.3d at 1241. If

either of these steps renders the expert’s opinion unreliable, the testimony is

inadmissible. Id.

      On appeal, Mr. Foust does not challenge Mr. Linville’s qualifications but

instead raises two arguments aimed at the reliability of his methodology. First, he

argues that the government did not meet its burden of establishing that Mr. Linville’s

methodology was reliable under the Daubert/Kumho Tire test. Second, he argues that

Mr. Linville did not use reliable data — thus, making his method unreliable —

because the exemplars were not sufficiently contemporaneous. We disagree and

conclude the district court did not abuse its discretion in admitting the testimony.

   A. Mr. Linville’s Methodology

      Beginning with Mr. Foust’s broader argument, he contends that the

prosecution failed to establish that Mr. Linville’s methodology was reliable. In

Daubert, the Supreme Court highlighted a number of considerations relevant to this

                                            6
inquiry: (1) whether the theory can be tested; (2) whether it is subject to peer review

and publication; (3) the known or potential error rate; (4) the existence and

maintenance of standards; and (5) the general acceptance in the relevant scientific

community. 509 U.S. at 593–94. However, this list is not exclusive, and the test for

reliability is flexible. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 150

(1999). Handwriting analysis is primarily an experience-based expertise, as opposed

to science-based, which could make some Daubert factors less relevant than others.

See id. Still, “some of Daubert’s questions can help to evaluate the reliability even

of experience-based testimony.” Id. at 151.

      Turning to the factors, we begin with whether Mr. Linville’s method can be

(and has been) tested. Although it appears that testing of handwriting comparison

“mostly falls short of the rigors demanded by the ideals of science,” it is still subject

to less rigorous forms of testing. See United States v. Baines, 573 F.3d 979, 990

(10th Cir. 2009) (discussing Daubert factors in the context of fingerprint analysis).

Testing may be done through “criminal investigation[ and] court proceedings,” as

well as certification and proficiency exams. Id. Here, Mr. Linville has undergone

years of training, has been certified by organizations of forensic examiners, and has

rendered expert opinions in hundreds of cases. Therefore, this factor provides some

support for admissibility.

      Furthermore, the general-acceptance factor weighs in favor of admissibility.

As the district court noted, “based on his description of how his science is practiced

and the way it has apparently been practiced for a good many years, my conclusion is

                                            7
[] he is using accepted methodologies.” 2 R. 70. Mr. Linville testified that

handwriting analysis is a comparative process and two fundamental principles

underlie the process: (1) no two individuals’ handwriting is the same and (2) an

individual’s own handwriting is never exactly the same. He has also received

training through forensic organizations and federal agencies, which demonstrates

some consensus in the field. Although, as Mr. Foust argues, acceptance by unbiased

experts is always better, that does not mean this factor cannot support admission. See

Baines, 573 F.3d at 991. And given the widespread acceptance of handwriting

comparison through the years, we think this factor supports admissibility in this case.

See, e.g., United States v. Crisp, 324 F.3d 261, 271 (4th Cir. 2003).

       On the other hand, the standards, peer-review, and error-rate factors do not

necessarily support admission. Mr. Foust was correct to point out that Mr. Linville’s

testimony regarding peer review and error rates was lacking. Mr. Linville stated that he

participated as a guest editorial board member on a peer-reviewed forensic journal;

however, there was no testimony regarding whether his own methodology had been peer

reviewed. Mr. Linville also testified generically that forensic examiners have a less than

1% error rate while lay people have a 6.5% error rate, but it is not clear that the study

concerned the process of identifying the author. While there may be available evidence

regarding peer review and error rates, it was not adequately presented at the Daubert

hearing to support admission.

       Finally, Mr. Linville follows the ASTM standards for his analysis, but he testified

that these guidelines were “pretty basic” and not “hard-and-fast rules.” 2 R. 59. Much

                                              8
like fingerprint analysis, handwriting comparison relies a lot “on the subjective judgment

of the analyst,” which may cut against admissibility. Baines, 573 F.3d at 991. With that

said, the nature of handwriting comparison as an experience-based expertise lends itself

to greater reliance on subjectivity when compared to science-based expertise. So while

this factor does not necessarily support admission, we think it has less relevance in the

specific context of handwriting comparison. See Kumho Tire, 526 U.S. at 150.

       On balance, our review of the Daubert factors provided mixed results, however

we recognize that they are “meant to be helpful, not definitive.” Id. at 151. This

understanding is particularly important because handwriting comparison is not a

traditional science, and the Daubert factors do not always correspond perfectly. See

id. at 150. During the hearing, the district court heard extensive testimony about Mr.

Linville’s methodology and analysis in this case and observed that whether the expert

used accepted methodologies really had not been questioned. 2 R. 70. We recognize

that there has been criticism of handwriting expertise in both the courts and academic

literature. See, e.g., Almeciga v. Ctr. for Investigative Reporting, Inc., 185 F. Supp.

3d 401 (S.D.N.Y. 2016); Jennifer L. Mnookin, Scripting Expertise: The History of

Handwriting Identification Evidence and the Judicial Construction of Reliability, 87

Va. L. Rev. 1723 (2001). However, given our standard of review, the district court

did not abuse its discretion in finding Mr. Linville’s methodology reliable.

   B. Mr. Linville’s Underlying Data

       Mr. Foust next argues that Mr. Linville’s opinion is based on faulty data that

renders his methodology unreliable. Specifically, he highlights Mr. Linville’s use of

                                             9
exemplars outside his one-to-two-year range for contemporaneousness, thus violating

his own methodology. We disagree.

       To start, Mr. Foust overstates Mr. Linville’s testimony. When discussing the

timing of exemplars, Mr. Linville said, “it would be nice if they were written

relatively contemporaneous in time with the questioned writing, and that can be

within a year or two preceding or following the documents at issue.” 2 R. 29. He

noted that this was his “personal preference” and it was a view “expressed in text that

[he] own[s].” 2 R. 43. He elaborated further that the need for contemporaneous

exemplars varies, explaining that change in handwriting is “somewhat overstated”

but there can be circumstances where very recent exemplars are needed. 2 R. 43–44.

Mr. Foust’s suggestion that the two-year cutoff is a strict rule under Mr. Linville’s

methodology is not supported by the record.

       Furthermore, Mr. Linville relied primarily on the 2011 and 2017 exemplars

that were two-and-a-half months and eight-months outside the two-year range. Mr.

Foust’s quarrel about the two-year cutoff goes to the weight, not the admissibility of

Mr. Linville’s testimony. It is “for the jury to evaluate the reliability of the

underlying data, assumptions, and conclusions.” In re Urethane Antitrust Litig., 768

F.3d 1245, 1263 (10th Cir. 2014). Not every issue raised about an expert’s opinion

requires the testimony to be excluded. Instead, many of those concerns can be

addressed through “[v]igorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof.” Daubert, 509 U.S. at 596. Indeed,

Mr. Foust used much of his cross-examination to discredit the exemplars’ reliability.

                                            10
The district court also instructed the jury that it is not required to accept opinion

testimony and that it is free to give the testimony as much weight as the jury thinks it

deserves. 1 R. 320.

       Because we believe this issue concerns the data’s reliability — as opposed to

the methodology’s reliability as a whole — Mr. Foust’s reliance on a nonprecedential

case, Crew Tile, is inapt. See Crew Tile Distrib., Inc. v. Porcelanosa L.A., Inc., 763

F. App’x 787 (10th Cir. 2019) (unpublished). In that case, we concluded that the

district court erred by admitting a handwriting expert’s testimony where the expert

failed to complete the verification step of her methodology. Id. at 797–98. We

reasoned that by skipping that step the expert had “completely changed a reliable

methodology” or “misapplied that methodology.” Id. at 797 (alteration and citation

omitted). Importantly, we noted that the district court did not conduct a Daubert

hearing and the party failed to show that the methodology was still reliable without

the missing step. Id. at 797. Here, the district court conducted a Daubert hearing

where Mr. Linville testified precisely about how the importance of contemporaneous

exemplars can vary. Mr. Linville did not skip a step or change his methodology.

       AFFIRMED.




                                            11